Citation Nr: 1527301	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  12-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine with chronic myofascial low back pain (formerly characterized as myofascial lumbar syndrome with disc protrusions) prior to December 9, 2014, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active duty from January 2002 to April 2002, August 2004 to January 2006, and August 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2014 and October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.   

The AMC, in a February 2015 rating decision, increased the rating from 10 to 20 percent, effective December 9, 2014.  The claim for an even higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, however, the Veteran has not alleged and the evidence does not indicate that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability.  To the contrary, the record shows that he is currently working as stock and money transfer agent.  Although a 2014 VA examiner indicated that the Veteran's lumbar spine disability has an impact on his ability to work, the examiner explained that the Veteran needs to take a break at work to stretch and twist his back.  However, the Veteran expresses no additional concerns and does not report that he is unable to maintain his current employment on account of his lumbar spine disability.  Therefore, the issue of TDIU has not been raised.  See Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008) (holding that the Board has a duty to address all issues reasonably raised either by the appellant or the contents of the record), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

FINDINGS OF FACT

1.  Prior to December 9, 2014, the Veteran's service-connected lumbar spine disability was primarily productive of DJD, DDD, forward flexion to 80 degrees or greater, pain on motion, and stiffness.  It was not productive of a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding; incapacitating episodes of disc disease; or separately ratable neurologic impairment of the bowel or bladder.

2.  From December 9, 2014, the Veteran's service-connected lumbar spine disability is manifested by DJD, DDD, forward flexion to 65 degrees at worst, pain on motion, and muscle spasms, but not by favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of DDD; or separately ratable neurologic impairment of the bowel or bladder.

3.  Resolving any doubt in the Veteran's favor, from January 18, 2012, forward, his lumbar spine disability has been productive of neurologic signs and symptoms in the right and left extremities diagnosed as, or equivalent to, lumbar radiculopathy.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2014, the criteria for an initial disability rating in excess of 10 percent for service- connected DJD and DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2014).

2.  Since December 9, 2014, the criteria for a disability rating in excess of 20 percent for service- connected DJD and DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2014).

3.  From January 18, 2012, forward, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2014).

4.  From January 18, 2012, forward, the criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.
II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal in this case arises from the Veteran's disagreement with the initial rating following the RO's grant of service connection for his lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes his STRs and post-service treatment records and the Veteran's contentions in support of the claim.  VA afforded the Veteran compensation examinations of the spine in September 2010, January 2013, March 2014 (pursuant to the January 2014 Board Remand), and December 2014 (pursuant to the October 2014 Board Remand).  Collectively, these examinations are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability. See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this appeal have been satisfied.


III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3. 

If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



A.  Lumbar Spine Disability

The RO rated the Veteran's service-connected lumbar spine disability pursuant to DC 5237 (lumbosacral strain) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).

Alternatively, intervertebral disc syndrome can be rated under the IVDS Formula. Under these criteria, incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (2014).

Turning now to the evidence in this case, according to a May 2010 VA treatment note, the Veteran presented for the first time with complaints of low back pain since July 2009 when he was travelled in a truck in a cramped position. There was mild tenderness in the low back. Straight leg raising was negative.  X-rays showed no abnormality.

In May 2010, VA received the Veteran's original service connection claim for a lumbar spine disability.  

In September 2010, he was afforded a VA compensation examination of the spine during which he reported low back pain upon prolonged standing and stated that he had had four episodes of back pain which kept him from going to work.  He also reported right hip pain which the examiner stated was pain that radiated from his low back.  The Veteran denied any pain, numbness, or paresthesias in the lower extremities.  

The September 2010 VA examiner's inspection of the spine revealed normal gait and normal spine symmetry.  There was no evidence of reverse lordosis, kyphosis, scoliosis, ankylosis, or gross abnormality of the spine.  Forward flexion of the thoracolumbar spine was from zero to 90 degrees; extension and bilateral lateral rotation was from zero to 30 degrees.  Pain was present at the extremes with all ranges of motion and increased with repetitions.  Repetitions did not increase weakness, fatigue, lack of endurance, or incoordination.  Straight leg raising was positive for local lumbar pain at 50 degrees on the left and at 70 degrees on the right.  He had no radicular symptoms during the examination.  Sensory and motor examination of the lower extremities was normal.  Impression was myofascial lumbar syndrome most likely the result of his military service.

A magnetic resonance image (MRI) of the lumbar spine taken in October 2010 showed evidence of left paracentral disc protrusions at both L5-S1 and L4-L5 levels, impinging on the descending left S1 and L5 nerve roots, and a small synovial cyst on the right at L4-L5.

The January 2011 rating decision, on appeal here, granted service connection for myofascial lumbar syndrome with disc protrusions and assigned a 10 percent rating under DC 5237, effective November 5, 2009.  

On January 18, 2012, the Veteran was referred to the VA Physical Medicine & Rehabilitation (PM&R) clinic where he received a lumbar epidural injection with moderate relief.  Pre-and post-operative diagnosis was lumbar radiculopathy.  See also, VA addendum dated on January 19, 2012, reflecting that the examination was consistent with radiculopathy.

A March 2012 VA chiropractic note reflects the Veteran's report of radiating pain in the hips/groin area; assessment was lumbar segmental dysfunction - disc protrusions at L5-S1 and L4-L5 impinging on the descending left S1 and L4-5 nerve roots.  See also October 2012 VA chiropractic notes.

During a May 2012 VA-PM&R visit, he reported continued low back pain with stiffness with prolonged sitting, and denied any lower extremity radiation, weakness, numbness, weight loss, or bladder and bowel dysfunction.  On evaluation, his back was non-tender.  He had full active range of lumbar spine motion.  Straight leg raising test was negative.  Sensory, motor, and reflex testing of the lower extremities was normal.  His gait was normal.  Assessment was lumbar disc protrusion - decreased pain.

In January 2013, VA afforded the Veteran an additional compensation examination during which he reported continued low back pain, greater on the left side.  Forward flexion of the thoracolumbar spine was to 90 degrees or greater.  Lateral flexion and lateral rotation, bilaterally, was to 30 degrees or greater.  After three repetitions of range of motion testing, the results remained the same.  Pain on movement was the primary manifestation of the disability.  He had no muscle spasms or guarding of the thoracolumbar spine.  Muscle strength testing of the lower extremities was normal.  Muscle atrophy was not present in the lower extremities.  Reflex and sensory examinations were also normal.  Straight leg raising test was negative, bilaterally.  There was no evidence of any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran's lumbar spine disability affected his work as a transfer analyst for "TD Ameritrade," as he stated he must take frequent breaks to walk and stretch his back.  Diagnosis was lumbar spine myofascial pain syndrome with disc protrusions.

In March 2014, the Veteran was afforded an additional compensation examination.    
Range of motion was to 80 degrees with pain beginning at 40 degrees.  Extension ended at 5 degrees, with pain noted at endpoint.  Lateral flexion was to 10 degrees, bilaterally, with pain noted at endpoint.  Bilateral lateral rotation was to 15 degrees, with pain noted at endpoint.  Range of motion findings remained the same during repetitive use testing.  He had no localized tenderness or pain to palpation for joints and soft tissues of the thoracolumbar spine.  He had no muscle spasms or guarding of the thoracolumbar spine.  Muscle strength testing of the lower extremities was normal.  Muscle atrophy was not present.  Reflexes were normal, as was the sensory examination of the lower extremities.  Straight leg raising test was negative, bilaterally.  He had no radicular pain or any other signs or symptoms due to radiculopathy.  In the absence of flare-ups during the examination, the examiner stated that it would be mere speculation to express in terms of degrees any additional range of motion loss due to pain, weakness, fatigability, or incoordination.  X-rays of the lumbar spine showed evidence of degenerative changes.  Diagnosis was myofascial syndrome with disc protrusions and DJD.

Also in March 2014, he underwent an MRI of the lumbar spine which showed evidence of degenerative disc disease changes with disc protrusions at both L5-S1 and L4-L5 levels with slight propensity to the left; neural foraminal attenuation at L5-S1, especially on the left.  There was no evidence of spinal stenosis.
The radiologist noted that findings were fairly stable and unchanged since his 2010 study.

During his most recent VA compensation examination of the spine conducted in December 2014, forward flexion was to 65 degrees; extension to 5 degrees; right lateral flexion to 10 degrees; left lateral flexion to 15 degrees; lateral rotation, bilaterally, to 30 degrees. Pain was noted on examination and caused functional loss.  The Veteran had localized tenderness described as spastic left sacrospinalis and positive left Trandelenburg sign.  Repetitive use testing did not produce additional loss of function or range of motion.  The examiner was unable to state without resorting to speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time.  The Veteran reported having had had flare-ups of low back pain, but was not experiencing any during the examination.  The examiner stated that the examination neither supported nor contradicted the reported functional loss during a flare-up.  The Veteran had muscle spasms which did not result in abnormal gait or abnormal spinal contour.

Muscle strength testing of the lower extremities was normal, and muscle atrophy was not present.  Reflex and sensory examinations of the lower extremities were normal.  Straight leg raising test was positive, bilaterally.  The examiner stated that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  DDD of the lumbar spine was present.  The examiner noted that the Veteran had had no incapacitating episodes of disc disease in the past year or any associated neurologic impairment in the lower extremities despite a prior diagnosis of lumbar radiculopathy.  The Veteran reported wearing a back brace on a regular basis.  

Based in large part on these examination findings, the AMC, in a February 2015 rating decision, increased the rating for service-connected DJD and DDD from 10 to 20 percent, effective December 9, 2014.  

On review, the Board finds that, prior to December 9, 2014, an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability is not warranted under the General Rating Formula.  In this regard, the relevant evidence shows no evidence of limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Rather, the Veteran's medical evidence reveals forward flexion of the lumbar spine to 80 degrees or greater, as exhibited during the September 2010, January 2013, and March 2014 VA examinations, and no evidence of any muscle spasm or guarding in the low back prior to December 9, 2014.

Objective evidence of pain was demonstration on VA examinations; however, this pain on motion is accounted for in the 10 percent rating assigned prior to December 9, 2014.  The Veteran did report, during his March 2014 examination, occasional trips to the emergency room for low back pain treated with injections to relieve the pain.  The evidence of record does not confirm these emergency room visits.  At any rate, there is no evidence of any additional functional loss in the lumbar spine after repetitive motion testing.  As noted, the Veteran exhibited forward flexion to 80 degrees or greater during the applicable time period.  Overall, any functional loss present in the lumbar spine after repeated use of the joint or during a flare-up is adequately accounted for in the 10 percent rating assigned prior to December 9, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. 

An initial rating higher than 10 percent is also not warranted under the IVDS Formula for the period prior to December 9, 2014.  The Board observes that during the September 2010 VA examination, the Veteran reported having had four incapacitating episodes during which he did not report to work.  For reference, VA regulations define an incapacitating episode as a period of acute signs and symptoms due to disc disease that requires bed rest prescribed by a physician and treatment by a physician.  See DC 5243.  Though the Veteran described his episodes of back pain as "incapacitating," he did not indicate that he was prescribed bedrest by a physician (rather, at his own election) nor does the evidence of record demonstrate any physician prescribed bed rest.  Because the competent evidence does not show that the Veteran's disc disease is productive of any incapacitating episodes as defined by regulation, let alone any having a total duration of at least two weeks but less than four weeks per year, the criteria for an initial rating higher than 10 percent for the service-connected lumbar spine disability prior December 9, 2014, are not met under the IVDS formula.  See DC 5243. 

The AMC increased the rating for the Veteran's lumbar spine disability to 20 percent disabling, effective December 9, 2014.  As noted, the criteria for the next-higher rating of 40 percent under the General Rating Formula are met when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  These criteria are not met as forward flexion of the thoracolumbar spine was to 65 degrees, at worst, which was demonstrated during the VA examination conducted on December 9, 2014.  In addition, ankylosis of the thoracolumbar spine has not been demonstrated at any time during the appeal.  Accordingly, an initial rating higher than 10 percent is not warranted since December 9, 2014, under the General Rating Formula.

There is also no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204 -07.  Although there is objective evidence of painful motion, repetitive range of motion during the December 2014 examination but did not produce any additional limitation of range of motion.  Indeed, the VA examiner affirmatively stated that repetitive use testing did not produce any additional loss of function or range of motion.  The Veteran did report flare-ups causing functional loss due to pain; however, in the absence of flare-ups demonstrated during the examination, the examiner was unable to express any additional loss in terms of degree without resorting to speculation.  

Overall, the Board finds that the Veteran's flare-ups appear to occur relatively infrequent, reportedly one to two times per month, and relieved with stretches and twisting of his back, and the use of a foot stool at work.  During the December 2014 examination, the Veteran did not report any trips to the emergency room or any similar emergent treatment due to a flare-up.  The Board finds that the current 20 percent rating adequately portrays any functional impairment, pain, fatigue, weakness, and any flare-ups that the Veteran experiences as a consequence of his lumbar disability.  That is, his functional loss is not equivalent to forward flexion of the thoracolumbar spine 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher rating under DC 5237.  

In addition, application of the IVDS Formula does not result in a rating higher than 20 percent since December 9, 2014, as there is no evidence of incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

The Board considered the Veteran's statements of continued low back pain and stiffness.  He, as a layperson, is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which as indicated above, do not support an increased rating higher than 10 percent prior to December 9, 2014, and a rating higher than 20 percent thereafter, for the service-connected lumbar spine disability.

Nevertheless, in addition to consideration of the orthopedic manifestations of the lumbar spine disability, VA regulations require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code. 

DC 8520 provides ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The Board finds that, from January 18, 2012, to December 9, 2014, separate 10 percent ratings for radiculopathy of the right and left lower extremities are warranted under DC 8520 based on the evidence showing  a diagnosis for lumbar radiculopathy for which an epidural steroid injection was prescribed on January 18, 2012.  However, a higher rating of 20 percent rating is not warranted for each leg, as the Veteran's neurologic symptoms are reportedly occasional (see March 2014 examination report) and there is clearly no evidence of radicular impairment to a moderate degree.  See 38 C.F.R. § 4.124a. 

The Board is cognizant that the examiner who conducted the December 9, 2014, examination felt that there are insufficient clinical findings to make a diagnosis of a "true" radiculopathy, despite the prior diagnosis of such.  In making this determination, the examiner relied on 1).  The Veteran's normal motor and sensory evaluations; 2). The finding that the bulk of the Veteran's pain was axial and not radicular; and 3).  No specific dermatome could be identified as having any sensory deficits.  The examiner noted further that the Veteran's epidural steroidal injections were indicated for his DDD and IVDS, and not for radiculopathy as reported.  

Notwithstanding this opinion however, the examiner did address and reconcile the fact that the Veteran's straight leg raising test was positive, bilaterally, during the December 2014 examination.  As such, the Board finds that the evidence is in equipoise as to whether there is evidence of radiculopathy or, at the very least, signs or symptoms analogous to radiculopathy in the lower extremities since the December 2014 examination. With resolution of all doubt in his favor, the Veteran is entitled to separate 10 percent ratings for radiculopathy of each leg since January 18, 2012, the date of diagnosis.   Prior to such date, there was no evidence of radiculopathy or any signs or symptoms indicative of radiculopathy.

The competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such as in the bladder or bowel, so as to warrant any additional separate ratings. 


IV. Extraschedular Consideration

 The rating schedule represents as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected lumbar spine disability with radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disability and radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's service-connected lumbar spine disability is primarily manifested by DJD, DDD, limited and painful motion, stiffness, and radiculopathy.  Notably, these signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5237, 5243; DeLuca, Mitchell, supra. 

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbar spine disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment or interference with employment over and above that which is already contemplated in the assigned schedular ratings.  Accordingly, the Board concludes that there is a preponderance of the evidence against the assignment of higher on an extraschedular basis. 

Lastly, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to December 9, 2014, an initial disability rating higher than 10 percent for service-connected DJD and DDD of the lumbar spine is denied.

Since December 9, 2014, a disability rating higher than 20 percent for service connected DJD and DDD is denied.

From January 18, 2012, forward, a separate 10 percent disability rating for lumbar radiculopathy of the right lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.

From January 18, 2012, forward, a separate 10 percent disability rating for lumbar radiculopathy of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


